Title: Enclosure: Council of War, 16 April 1757
From: Council of War
To: 


At a Council of War held at Fort Cumberland April 16th 1757.
Present
Colo. George Washington, President
Lt Colo. Adam Stephen

               
                  Capt. Tho. Waggener
                  
                  Capt. Willm Bronaugh
               
               
                  Capt. Joshua Lewis
                  
                  Capt. Chas Lewis
               
               
                  Capt. David Bell
                  
                  Capt. Henry Harrison
               
            
Capt. Lt John McNeill
The Colonel laid before the Council a Letter which he had just received from His Honor, Governor Dinwiddie, (dated at Williamsburgh the 7th instant;) referring him to another letter, by Express, of the 5th which had not yet come to hand—for

Orders and Directions concerning the marching two hundred men to Fredericksburgh by the 20th instant, for the purpose of embarking them for Carolina—Also for the disposition of other Troops for the benefit of the frontier inhabitants: As also, concerning the sending out parties of Soldiers with the Indians. And desired their advice on the most expedient and proper measures to be used in the present situation of Affairs—The Governors letter of the 7th without that of the 5th inst. being altogether inexplicable.
The Council after duly considering the Governors letter; and weighing the consequences of evacuating Fort Cumberland, before the expected relief shou’d arrive: and thereby exposing the frontier inhabitants to inconceivable danger, were unanimously of opinion
First, that Fort Cumberland shou’d not be evacuated by the Virginia troops ’till they were relieved by those from Maryland, and the Stores cou’d be removed; unless more explicit orders shou’d arrive from the Governor, requiring it.
Secondly—That the Detachment ordered to march with the Cuttawba Indians, to gain intelligence and annoy the enemy; ought not to be countermanded, because it might create Jealouses and uneasiness among the Indians, who earnestly desired to be accompanied by Soldiers. Thirdly—That, as the French and Indians have already this season committed acts of hostility upon the Inhabitants; of the Branch; which had, together with the small force that was posted among them, discouraged the Settlers from planting, and determined a pretty large part of them to move off entirely—It is thought absolutely necessary to post troops upon the said Branch, in order to preserve that valuable settlement—to induce the people to plant a sufficiency of corn; and to prevent by that means, the vale of Winchester from becoming the Frontier.
Fourthly: That in order to this it is advisable to evacuate the Forts on Pattersons Creek (which serve no other purpose than to secure the communication between the forts Loudoun & Cumberland[)].
Fifthly—We humbly conceive, that the measures here proposed by this Council, are, under our present circumstances, absolutely requisite for the good of the Service; and are in no wise contradictory to any thing contained in the Governors Letter

of the 7th—whose Intentions, for want of the letter of the 5th instant, are not be understood.
